Citation Nr: 1430639	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  14-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

The Veteran represented by:   Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for pes planus.  In March 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2014, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in April 2014.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) file associated with the Veteran's claims.  A review of the documents reveals VA treatment records dated from June 2012 to August 2013, which were considered by the RO in the March 2013 SOC.  The Veteran's VBMS file does not contain any relevant documents at this time.  

For reasons expressed below, the matters on appeal are being remanded to the RO, via the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends entitlement to service connection for pes planus because his condition was worsened by military service.  

The Board first notes that in the October 1979 service entrance report, asymptomatic pes planus was found.  As a pes planus defect was noted upon entrance, the Veteran is not presumed to have been in sound condition with respect to this disability.  See 38 U.S.C.A. § 1111.  Nevertheless, service connection may be awarded for a preexisting disability that was aggravated in service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Board notes there is also      in-service treatment record in March 1982 for fallen arches.  The Veteran's symptoms included fallen arch on both feet, and foot pain when standing for more than 30 minutes.  The Veteran was put on a no running, marching, or patrol duty as a result of his symptoms.  A November 1982 separation examination was negative for any relevant abnormalities and the examiner noted his feet were normal.  

The Veteran was last afforded a VA examination in July 2012 in order to determine if service connection for pes planus was warranted.  The VA examiner diagnosed the Veteran with pes planus with pain on use and manipulation of the feet.  However, the VA examiner opined that there is no evidence of chronic increase in his pes planus since service.  Therefore, with the lack of evidence, the VA examiner found that it is less likely than not that active duty caused the "problem" or "aggravated the problem."  However, the opinion was not stated in the degree of certainty required to substantiate a claim for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Therefore, in light of these deficiencies, a new VA etiological opinion should be obtained on remand.  

Finally, the record reflects there are may be outstanding treatment records.  In December 2013 report of contact, the Veteran notified the RO that the Memphis VA Medical Center (VAMC) has given him special shoes and braces that he will have to wear the rest of his life.  The Board notes that the Veteran's file contain treatment records through August 2013, so it is unclear if there are outstanding records of treatment that need to be associated with his file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment from the Memphis VAMC (since August 2013) for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with regard to requests for records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Memphis VAMC all outstanding, pertinent records of evaluations and/or treatment of the Veteran since August 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  After obtaining any outstanding records, send the claims file to an appropriate examiner for an opinion in regard to the Veteran's claimed bilateral pes planus.
The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Did the Veteran's pre-existing asymptomatic pes planus, which is noted on service department examination in October 1979, worsen during his period of military service?  In making this assessment, the examiner is asked to specifically comment on whether the Veteran's sustained temporary or intermittent symptoms of pes planus with activity during service; or, whether the underlying pathology of the Veteran's pes planus permanently changed during service.

(b) If the Veteran's pre-existing pes planus did worsened during service, is it clear and unmistakable (i.e., highest degree of medical certainty) that the pre-existing pes planus WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress of the condition by his military service?

(c)  Does the Veteran currently suffer from any foot disorder other than pes planus?  If so, is it at least as likely as not (50 percent probability or greater) that any such disorder results from the Veteran's military service?

(e)  If arthritis is diagnosed, did the disability manifest to a compensable degree within one year of service discharge (i.e., December 1982)?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements. All examination findings, along with complete rationale for any conclusion opinion offered should be provided.

The term "as likely as not" does not mean merely within the realm of medical possibility, instead it means that the weight of the medical evidence both for and against a conclusion is evenly balanced that it is medically sound to find in favor of causation as it is to find against it.  The term "clear and unmistakable" means "with a much higher certainty than 'at least as likely as not,' or 'more likely than not.'"

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



